Citation Nr: 1230991	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for right knee laxity from June 1, 2007.

2.  Entitlement to an increased evaluation for left knee laxity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1994.

Historically, in July 2004, the Veteran was granted entitlement to service connection for bilateral knee retropatellar pain syndrome and laxity, and assigned four separate 10 percent ratings for these disabilities, effective October 28, 2003.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to increased ratings for bilateral knee retropatellar pain syndrome and proposed reducing the ratings for bilateral knee laxity from 10 to 0 percent.  The RO also granted entitlement to service connection for PTSD and denied entitlement to service connection for bilateral hearing loss disability, tinnitus, and bilateral hip and ankle disabilities.  In a March 2007 notice of disagreement (NOD), the Veteran specifically disagreed with the denial of service connection for bilateral hearing loss disability, tinnitus, and bilateral hip and ankle disabilities only.  In a March 2007 letter, the Veteran's representative wrote that, with regard to the proposed rating reductions, on behalf of the Veteran, "[W]e waive due process regarding this issue and ask that you proceed in this matter without delay."

In March 2007, the RO reduced the rating for right knee laxity from 10 to 0 percent and continued the 10 percent rating for left knee laxity.

In an April 2007 NOD, the Veteran's representative indicated that the Veteran specifically disagreed with the reduction of the rating for right knee laxity from 10 to 0 percent, effective June 1, 2007, and the continuation of a 10 percent rating for left knee laxity.  

In its July 2007 statement of the case (SOC), the RO listed the issues as evaluation of right knee laxity, currently evaluated as 0 percent disabling, and evaluation of left knee laxity, currently evaluated as 10 percent disabling.

In November 2007, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

As noted by the Board in its March 2011 decision and remand, the record reflects that the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  VA notified the Veteran that he was scheduled for a March 2010 hearing. He requested another date.  VA notified the Veteran that he was rescheduled for a May 2010 hearing.  He informed VA on the hearing date that he required another date due to a death in the family.  In a letter dated November 2010, VA notified the Veteran that he was rescheduled for a hearing on January 13, 2011.  The Veteran failed to report for that hearing.  Neither the Veteran nor his representative has averred good cause for his failure to appear for the scheduled hearing.  Moreover, there has been no new hearing request from the appellant or his representative.  The Veteran's Board hearing request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In March 2011, the Board noted the reduction of the rating for the right knee disability during the pendency of the appeal.  It therefore included entitlement to restoration of the 10 percent rating in the issues on appeal.  The Board also listed as one of the issue entitlement to an evaluation greater than 10 percent for right knee laxity prior to June 1, 2007.  However, after reviewing the record, including the March 2007 NOD that did not challenge the denial of increased ratings for the knee disabilities and the April 2007 NOD that specifically disagreed only with the reduction of the rating for right knee laxity from 10 percent to 0 percent and the denial of an increased rating for left knee disability, the Board finds that, even with a liberal reading of these documents, the Veteran disagreed only with reduction of the right knee laxity rating from 10 to 0 percent and with the denial of an increased rating for left knee laxity.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The issues have been characterized accordingly on the title page.  The other claims were either granted, denied by the Board, or withdrawn by the Veteran and are therefore not before the Board on this appeal.  The Board remanded to the RO, via the Appeals Management Center (AMC), the claims relating to the knee ratings, and, for the reasons stated below, the RO/AMC substantially complied with the Board's remand instructions.   Stegall v. West, 11 Vet. App. 268, 271 (1998); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 


FINDINGS OF FACT

1.  At the time of the effective date of reduction, June 1, 2007, the 10 percent disability rating for the Veteran's service-connected right knee disability had been in effect for less than five years.

2.  At the time of the March 2007 rating decision reducing the rating for the Veteran's right knee laxity from 10 to 0 percent, the evidence showed a material improvement in the service-connected right knee laxity reasonably certain to be maintained under the conditions of ordinary life and work. 

3.  Left knee laxity more nearly approximates slight, rather than moderate, recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for the service-connected right knee laxity from 10 percent to 0 percent from June 1, 2007, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  The criteria for a rating higher than 10 percent for left knee laxity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2011 post rating letter, the AMC notified the Veteran of the evidence needed to substantiate the claims for restoration of a 10 percent rating for right knee laxity and for an increased rating for left knee laxity.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2011 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2011 letter.

In addition, in a June 2009 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a May 2012 supplemental SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

One of the Board's instructions in its March 2011 remand was to provide appropriate VCAA notice with regard to the Veteran's claims.  The RO/AMC thus complied with the Board's remand instructions in this regard.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records.  In its March 2011 remand, the Board noted that the Veteran had submitted various private treatment records but that VA had not requested the full treatment records from these physicians, and therefore instructed that these treatment records be requested.  In its March 2011 VCAA letter, the AMC requested that the Veteran complete separate authorization and consent to release forms for each of these private health care providers.  The Veteran did not respond or complete any authorization and consent to release forms.  The RO/AMC substantially complied with the Board's remand instructions by requesting that the Veteran complete the forms and was not required to take further action after the Veteran did not do so and failed to otherwise respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. § 3.159(c)(1)(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including providing authorization for release of records).  The Board also instructed that VA treatment records since February 2007 be requested, and the RO/AMC requested such records and associated those provided with the claims file.  The RO/AMC thus complied with the Board's remand instructions in this regard as well.

In addition, the Veteran was afforded multiple VA examinations with regard to his knees.  As shown by the discussion below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described his disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is also no argument or evidence that the Veteran's knee disability has worsened warranting a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (the mere passage of time does not trigger VA's duty to provide additional medical examination).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for restoration of a 10 percent rating for right knee laxity and for an increased rating for left knee laxity are thus ready to be considered on the merits.

Analysis
 
Applicable Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 10 percent ratings for right and left knee laxity are proper.

With regard to restoration, there is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.

Under 38 C.F.R. § 4.71a, DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Here, however, given that the Veteran is receiving separate 10 percent ratings for right and left knee retropatellar pain syndrome under DC 5260, the Board will not consider these or any related diagnostic codes (i.e., DC 5256, applicable to ankylosis) or the range of motion findings in the private and VA treatment reports and examinations.  See 38 C.F.R. § 4.14 (2011) (when considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).



Factual Background

The RO granted entitlement to service connection for right and left knee laxity with separate 10 percent ratings based on the February 2004 VA examination report, in which the examiner wrote, "He does have some instability of the bilateral knees."

January 2005 and January 2006 VA treatment notes indicated that there was chronic knee joint pain with negative X-ray and no edema or swelling.  The January 2006 treatment note also indicated "rule out chronic torn ligament."

On the October 2006 VA examination, the Veteran complained of pain, stiffness, swelling, heat, redness, instability (left knee worse than right), and locking of the left knee.  He also indicated that he walked 8-10 hours daily as a counselor at a prison.  The Veteran indicated that knee braces were used but did not help, and that there were no episodes of dislocation or recurrent subluxation.  The examiner indicated that there was a mild to moderate effect of the condition on the Veteran's usual occupation and daily activities.  On examination, the examiner indicated that medial and lateral collateral ligaments were normal, anterior and posterior cruciate ligaments were stable, and medial and lateral meniscus were normal.  There was normal gait without functional limitations.  The Veteran indicated that he limped at times from pain.  The diagnosis was bilateral knee patellofemoral (PFS) syndrome.  It was noted that the Veteran indicated that his current job involved prolonged walking and standing and he had also worked at his farm for many years.  The examiner noted that all of these factors would contribute to arthralgias of the weight bearing joints.  X-rays of the knees showed minimal narrowing of the medial knee joints and a suggestion of a small joint effusion on the left, with no evidence of joint effusion on the right, no loose bodies, and no significant osteophytosis or other abnormal findings.

Dr. Weaver's February 2007 treatment note indicated that the Veteran had chronic knee pain for many years and intermittent effusion.  He also reported that his left knee felt unstable at times and felt like it was going to give out on him.  On examination, there was pain of the knees and positive drawer sign on the left knee.  There was no effusion and no instability of the ligament of the right knee but it was painful.  In his impressions, Dr. Weaver recommended MRI of the knees to evaluate for possible ligament damage, especially the left knee with some instability.

During the November 2007 DRO hearing, the Veteran stated that VA issued him knee braces.  He was not wearing them that day, but that he wore them most of the time, such as when walking, working on his ranch, or going anywhere, but not when riding in a car.  He noted that he was a probation officer, and did a lot of ranch work on a farm.  The Veteran also indicated that he had recently changed jobs to a lower paying position where he did not have to walk as much.  The Veteran indicated he was dissatisfied with the October 2006 VA examination because of a lack of thoroughness.  The Veteran also noted that, while the left knee was worse than the right, the right was at least as unstable as the left, because either of them could give out.  He could not lock either knee, and the if the knee did lock, it would hyperextend.  The Veteran also indicated that he had not been diagnosed with torn ligaments or menisci.  He also described falling due to the knees giving way and buckling.  He also indicated that he was told when he first got out of the military that he would eventually probably have to have both knees replaced, because they would wear out sooner or later. 

On the November 2007 VA examination, the Veteran complained of knee pain and stiffness with a history of instability occurring once per week affecting both knees.  There were no episodes of dislocation or recurrent subluxation.  Regarding the effects of his condition on his usual occupation and daily activities, the Veteran indicated that he worked as an adult probation officer and had not taken any sick leave because of his knee pain in the past 6 months.  On examination, there was no evidence of heat, redness, swelling, or tenderness, and stability of both knees was intact with negative Lachman's test and negative McMurray sign.  There was no gait or functional limitation on standing or walking.  The only diagnosis with regard to the knees was bilateral knee pain consistent with retropatellar pain syndrome with residuals.

January 2009 Trinity Clinic treatment notes indicated with regard to each knee that there was no misalignment, swelling, atrophy, erythema or tenderness, no subluxation or laxity, normal muscle strength and tone, and normal skin and subcutaneous. 

In a May 2010 letter, Dr. Sessions wrote that the Veteran had symptoms consistent with meniscal tears and recent MRI scanning showed evidence of posterior horn tears of both medial menisci.  Dr. Sessions indicated that the Veteran would eventually need arthroscopy to help him deal with his symptoms, and such surgery was being planned for the near future.

Analysis

Restoration

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

The Board notes that the Veteran's representative purported to waive the Veteran's due process rights and requested that the RO proceed as to the rating reductions without delay.  In any event, the RO complied the procedural requirements for rating reductions.  The RO sent the Veteran a February 2007 letter and rating decision proposing to reduce the rating for his right knee laxity from 10 to 0 percent.  The letter explained how this would affect his the Veteran's combined evaluation.  The letter also informed the Veteran that he could submit evidence showing why the proposed reduction should not take place, and that he could appear at a personal hearing to present evidence or argument against the proposed reduction.   The RO thus complied with the procedural requirements for rating reductions.  38 C.F.R. §3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Here, the 10 percent rating for right knee laxity was in effect from October 28, 2003 to June 1, 2007, less than 5 years.

The above evidence reflects that the 10 percent rating was based on the statement of the February 2004 VA examiner that the Veteran "does have some instability of bilateral knees."  The October 2006 VA examination was at least as full and complete as the February 2004 VA examination, and was more detailed with regard the stability of the Veteran's right knee.  The October 2006 VA examination report indicated that, as to the medial and collateral ligaments, varus/valgus testing was performed in neutral and in 30 degrees of flexion, that normal is no motion, and that the Veteran's right knee was normal.   This report also indicated that with regard to the anterior and posterior cruciate ligaments, testing was performed in 30 degrees of flexion with the foot stabilized, that normal is less than 5 mm. of motion (1/4 inch - Lachman's test) or in 90 degrees of flexion with the foot stabilized - normal is less than 5 mm. of motion (1/4 inch - anterior and posterior drawer test).  Based on this testing, the right knee was stable.  Regarding the medial and lateral meniscus, McMurray's test indicated that they were normal.  Subsequent private and VA examinations confirmed this lack of instability of the right knee.  Dr. Weaver's February 2007 examination report specifically indicated, "no instability of the ligaments of the right knee."  The November 2007 VA examination report also specifically indicated that stability of the right knee was "intact with negative Lachman test, negative McMurray sign," with similar test results as on the October 2006 VA examination.

The above evidence reflects that the October 2006 VA examination forming the basis for the reduction was full and complete, and at least as full and complete as the February 2004 VA examination upon which the rating was originally based and the subsequent examination reports of Dr. Weaver and VA including stability testing that supported a finding of material improvement and reflected that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reduction effectuated by the RO was supported not only by the October 2006 VA examination, but by subsequent private and VA examinations as well.  The facts established that there had been material improvement and therefore, the reduction was proper.

In reaching this conclusion, the Board has considered the Veteran's statements to health care providers and during the RO hearing indicating that the laxity of both knees continued to have a negative effect on his ability to work at jobs which required walking and standing for long periods of time, and that he had to take a lower paying job as well.  However, in light of the two VA examinations and Dr. Weaver's February 2007 examination showing no instability, the Board finds that the Veteran's testimony is inconsistent with the findings of those of the trained health care professionals.   The Board also finds that the specific findings of the trained health care professionals are of greater probative weight than the more general assertions of the Veteran.  Therefore, while the Veteran is competent to state that he experiences knee symptoms including a symptom he terms "laxity," the weight of the evidence reflects that there has been no instability of the right knee from October 2006 and, hence, material improvement in the symptoms that served as the basis for the 10 percent rating, thus warranting the reduction from 10 to 0 percent.

Increased Rating

As to whether an increased rating is warranted for the Veteran's left knee laxity, Dr. Weaver described a positive Drawer sign and some instability.  The other private and VA treatment notes and VA examination reports found no instability, dislocation, or recurrent subluxation.  Dr. Sessions wrote that the Veteran had symptoms consistent with meniscal tears and recent MRI scanning showed evidence of posterior horn tears of both medial menisci, and that the Veteran would eventually need arthroscopy.  He did not, however, indicate the degree of recurrent subluxation, lateral instability, or laxity caused by the meniscal tears.  The Veteran indicated in his statements a greater degree of subluxation or lateral instability, and is competent to so, but this testimony must be weighed against the other evidence of record.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The Board finds the specific examination findings of trained health care professionals indicating at most the equivalent of slight recurrent subluxation or lateral instability to be of greater probative weight than the Veteran's more general lay assertions.  The Board therefore finds that the above evidence reflects that the Veteran's left knee laxity most nearly approximates slight recurrent subluxation or lateral instability and a rating higher than 10 percent is therefore not warranted under DC 5257.

It remains for consideration whether the Veteran is entitled to a higher rating under any other potentially applicable diagnostic code.  As noted, the Veteran is receiving ratings for his right and left knee retropatellar pain syndrome under DC 5260, and those ratings are not before the Board on this appeal.  X-rays did not show impairment of the tibia and fibula, and a higher rating is therefore not warranted under DC 5262.  A 20 percent rating is warranted under DC 5258 for dislocated semilunar cartilage, with frequent episodes of locking pain and effusion into the joint.  However, while the Veteran testified to locking episodes, there was an absence of this symptomatology in the private and VA treatment records and examinations.  The Board finds the specific findings of the trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions in this regard.  Therefore, the Board finds that the symptoms of the Veteran's left knee laxity do not warrant an evaluation under DC 5258.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's knee laxity are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms of limitation of motion (and ankylosis) that are addressed in the separate ratings that the Veteran is receiving under DC 5260, recurrent subluxation or lateral instability, dislocated semilunar cartilage, and impairment of tibia and fibula, each of which were addressed explicitly or implicitly in the VA examinations, VA treatment records, and private treatment records.  The Board was able to compare these symptoms to the criteria and arrive at the appropriate ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran has not been frequently hospitalized for his knee disabilities and, while he did indicate that he took a lower paying job due to his knee disabilities, such a decision does not rise to the level of marked interference with employment, i.e., beyond that contemplated by the four separate 10 percent ratings that the Veteran is receiving for his bilateral knee disabilities.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular rating for knee laxity is not warranted.  38 C.F.R. § 3.321(b)(1).



Conclusion

For the foregoing reasons, the preponderance of the evidence is against restoration of the 10 percent rating for right knee laxity from June 1, 2007, and is against a rating higher than 10 percent for left knee laxity.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to restoration of a 10 percent evaluation for right knee laxity from June 1, 2007 is denied.

Entitlement to an increased evaluation for left knee laxity, currently rated as 10 percent disabling, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


